IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                              Assigned on Briefs March 7, 2006

              STATE OF TENNESSEE v. CASSANDRA ROBINSON

                  Direct Appeal from the Criminal Court for Shelby County
                           No. 03-08406    W. Mark Ward, Judge



                      No. W2005-01500-CCA-R3-CD - Filed June 2, 2006


The defendant, Cassandra Robinson, was convicted of conspiracy to commit aggravated robbery,
aggravated robbery, and aggravated assault. The trial court imposed Range I, concurrent sentences
of four years, nine years, and four years, respectively. In this appeal, the defendant asserts that the
evidence was insufficient to support her convictions. The judgments of the trial court are affirmed.

                  Tenn. R. App. P. 3; Judgments of the Trial Court Affirmed

GARY R. WADE, P.J., delivered the opinion of the court, in which JOSEPH M. TIPTON and NORMA
MCGEE OGLE, JJ., joined.

Garland Ergüden (on appeal) and Timothy J. Albers (at trial), Assistant Public Defenders, for the
appellant, Cassandra Robinson.

Paul G. Summers, Attorney General & Reporter; Brian Clay Johnson, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Stephanie Johnson, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION

        At 9:00 p.m. on July 10, 2003, two African-American men, one of whom was armed with
a long-barreled handgun, entered a McDonald's Restaurant in Memphis and required the employees
to open the cash registers and the safe. After taking cash, coins, and gift certificates, the two men
fled the scene. Arlisha Walton, the manager on duty, described the armed robber as having a red
complexion and the other as having a dark complexion. She recalled that the man with the red
complexion jumped on top of the counter and ordered the employees to the floor. According to Ms.
Walton, who had opened the safe, the armed robber re-entered the store in an effort to take the
videotape from the security camera. When she informed him that she did not have access to the
videotape, he again fled the restaurant. Later, Ms. Walton was able to identify the dark complected
man from a photographic line-up, but she had no knowledge of whether the defendant had any
participation in the robbery.
        Jessica King, also a McDonald's employee, was working the drive-through window when a
"red dude" suddenly appeared, pointed a gun at her, and demanded that she open her register. After
he took the money in her drawer, he went into the manager's office before running from the store and
entering a white truck. According to Ms. King, the defendant had followed the "red dude" into the
parking lot, parked her separate car, and then got into the white truck where she stayed for about
fifteen minutes before the robbery took place. Ms. King recalled that the white truck was parked in
the lane next to the drive-through lane, blocking two other vehicles.

        Michael Heard, the manager of the previous shift at the restaurant, also saw the defendant
drive into the parking lot. Heard's girlfriend and children were waiting for him in his car in the lot
when a truck he identified as a silver Dodge Ram entered the lot, temporarily blocking not only his
car but that of the defendant. As he started to leave in his car, Heard noticed two men on the
employee-side of the counter and then saw them accompany Ms. Walton into the office. As the two
men left the restaurant, a man pointed a gun at him and ordered him to get away from the door. As
Heard searched for a police officer, he saw the silver truck at a traffic light, flagged down an officer,
and informed the officer that the truck had been involved in a robbery. According to Heard, the
windows of the truck had a reflective tint, preventing him from seeing inside. He never saw the
defendant talk to anyone in the truck prior to the robbery.

         Sherline Felix, Heard's girlfriend, saw the defendant park two spaces from her about three
or four minutes before the Dodge Ram truck arrived at the restaurant. She remembered that the
defendant got out of her car and entered the truck, which was occupied by a man in the driver's seat.
She recalled seeing more than one man near the driver's side of the truck and saw a total of three men
enter the McDonald's, one of whom walked through one door and out another door on the opposite
side of the restaurant. According to Ms. Felix, the truck "sped off" when the robbers entered the
restaurant. When she noticed a man "jump the counter," she tried to call the police on her cell phone
but got no signal. She confirmed that one of the robbers pointed a gun at her and her boyfriend as
he left the restaurant. Ms. Felix was also unable to see inside the truck because of the tint on the
windows and was unaware of whether the driver of the truck was one of the two men she saw rob
the McDonald's.

        Memphis Police Department Sergeant Marlin Tabor, who interviewed the defendant the day
after her arrest, learned that the defendant claimed to have met a man named "Larry" at the
McDonald's on the night of the robbery. According to the officer, the defendant claimed that when
she entered "Larry's" truck, two African-American men, who had just left the McDonald's, also got
inside. Sergeant Tabor stated that the defendant told him that the two men admitted robbing the
restaurant and that they divided the money before dropping her off. In her statement to the officer,
the defendant claimed to have known "Larry" for only about two hours prior to the robbery. She
described his truck as a silver or white Dodge Ram with tinted windows, capable of seating four
people. She denied any prior knowledge of the robbery but was aware that the cash, coins, and light
pink and light green envelopes had been stolen from the restaurant. When taken by the defendant
to "Larry's" apartment, the location where she claimed the money from the robbery was divided,
Sergeant Tabor questioned the individual who lived there but lodged no charges.


                                                  -2-
        Memphis Police Officer Brad Newsom, who assisted in the investigation, described the
defendant as "very anxious to talk" about her role in the incident. In a second statement, the
defendant admitted to him that she participated in the robbery with "Kevin," "John," and "Larry."
The officer determined that "John" was actually Anthony Edwards and that "Kevin" was a Justin or
Jason Brewer.1 According to the officer, when the defendant was asked whose idea it was to rob the
restaurant, she answered, "I talked on it so I talked to Kevin and John about it." She claimed to the
officer that a black .32 caliber handgun was used in the robbery and that their vehicle was a white
Dodge truck with an extended cab. The defendant provided descriptions of "Kevin," "John," and
"Larry" and identified "Kevin" and "John" in photographic line-ups. In her statement, the defendant
recalled that she and "Larry" met "John" and "Kevin" in a Wal-Mart parking lot at approximately
8:15 p.m. and then drove to McDonald's, where she got into "Larry's" truck as "John," wearing a
bandana over his face, and "Kevin" went into the McDonald’s. She stated that "John" and "Kevin"
returned to the truck and, after riding with the defendant and "Larry" to the Wal-Mart, left in a
separate car. The defendant informed the officer that she and "Larry" returned to McDonald's and
discovered that her car was being towed away. She recalled that she was then dropped off at an
apartment complex and never received her share of the robbery proceeds. When asked why she
participated in the robbery, the defendant stated as follows:

               I was upset because of my pay. I was supposed to be making $7 an hour, and
       she only paid me $6.75, an hour. I was supposed to be making that much because I
       had [taken] the manager test, . . . but . . . the store manager[] did not want to give it
       to me.
               I was in a financial bind because I was not making enough money. I had to
       pay child support for my three kids, and that was coming out of my check. We had
       talked about it, and she never told me that I was not going to get it. I went to her and
       asked her about it, and she told me I wasn't going to get it.

          Sergeant Shirley Woods, the lead investigator in this case, transported the defendant from
jail to the police station for an interview. During that time, the defendant claimed that she could not
remember the name of the apartment complex where she and others went after the robbery but could
show Sergeant Woods where it was located. Upon their arrival at the apartments, the defendant
directed Sergeant Woods to a unit occupied by a man named Eric Isom. Isom was taken to the police
station for questioning but was released without being charged with any crime. Mr. Isom’s cousin,
Darron Savage, who was in Birmingham, Alabama, returned to Memphis for an interview when the
defendant identified him as "Larry," the driver of the Dodge truck. He was also released without
being charged in the robbery. According to Sergeant Woods, the defendant was "anxious to talk"
about the robbery and at no point received any leading information from the police about the details.
Sergeant Woods was aware that Sergeant Tabor and another officer had previously interviewed the
defendant. She explained that she conducted a separate interview only because that particular
McDonald's Restaurant had been robbed twice in one week. The officer recalled that when she
confronted the defendant with some evidence that contradicted her statement, the defendant became


       1
           As the result of the investigation, it was determined that "Larry" was Darron Savage.

                                                          -3-
upset and began to implicate "John" and "Kevin" in the robbery. According to the sergeant, the
defendant explained that although she was working as a manager at the McDonald's, she was not
being paid at that level and admitted meeting with "John" and "Kevin" to discuss robbing the
restaurant.

        On cross-examination at trial, Sergeant Woods acknowledged that none of the information
the defendant provided during the initial ride from the jail to the police station proved to be accurate.
She testified that the people she identified as "Larry," "John," and "Kevin" were really Darron
Savage, Anthony Edwards, and Justin Brewer, respectively. She confirmed that the driver, Savage,
corroborated portions of the defendant's story and cited as an example her claim that he was with the
defendant in his truck at the time of the robbery. According to the sergeant, no other witness
described either of the robbers as having worn a bandana or any type of disguise. She recalled that
the defendant did not describe either of the men as having a "red" complexion.

         Darron Savage, whom the defendant had identified as "Larry," testified as a defense witness
at the trial. He claimed that he met the defendant on the day of the robbery, that he arranged to meet
her at the McDonald's, and that when she arrived, he drove her away in his truck. He described his
truck as a white and gray Dodge Ram with tinted windows and he claimed that no one else was in
his truck. Savage denied any involvement in the robbery and contended that the defendant was with
him for at least a couple of hours. He denied discussing the robbery and denied that there were
robbery proceeds taken to his cousin's apartment. He also claimed that he did not receive any money
from a robbery. Savage recalled that he and the defendant did consume alcohol together and that she
later performed oral sex for twenty dollars. He testified that they returned to McDonald's, saw the
police in the lot, and then saw her car being towed. According to Savage, the defendant informed
him that her car was being repossessed and he then dropped her off at an apartment complex.
Savage, who spent seventy-two hours in jail while being investigated for the robbery, believed that
the defendant had something to do with the robbery because she had lied to the police about his
involvement. He stated that there was "something spooky about that night." Savage inferred that
the McDonald's may have already been robbed by the time he arrived at the restaurant on the first
occasion because there were a lot of people outside.

        The defendant claimed that she met Savage on the day of the robbery, seeing him at a traffic
light and exchanging telephone numbers. She testified that she parked in the McDonald's parking
lot and that Savage drove her to his cousin's house where they drank alcohol for an hour or two. She
stated that they drove to a park, where she performed oral sex on him, before returning to the
McDonald's. According to the defendant, they saw that her car was being towed and then proceeded
to an apartment complex, where she got out of the truck. She claimed a man named Bolden then
drove her to her residence, where she was arrested. The defendant contended that before she gave
the taped statement, she told the officers three or four times that she was not involved in the robbery.
She testified that "John" and "Kevin" were not real people, and that she "just made . . . up" what she
told the police. She claimed that she lied when she informed them that four men were involved in
the robbery and that different colored envelopes were taken during the robbery. She explained that
she was scared, wanted to go home, and thought that if she just made up a story, they would release


                                                  -4-
her: "[W]hen I made up the tale to tell them, that's when they really seem[ed] like they were listening
when I started just making up stuff, telling them. That's when they seem[ed] like they really were
listening to me."

         The defendant further testified that in her statement to Sergeant Woods, she confessed to
participating in the robbery only because the sergeant had promised to let her go home if she
admitted her involvement. She claimed that Sergeant Woods had said, "You got to make it look
good before we can really just actually let you go home so you got to say you was involved . . . so
we can let you go." She explained that Sergeant Newsom "threw a napkin and nodded at me and
said, like, pick him, you know" when she saw "John" in the photographic line-up. The defendant
contended that Sergeant Woods suggested that she admit that a black .32 caliber handgun was used
in the robbery and that money was taken during the robbery. She admitted to saying that Savage's
truck was the one used in the robbery but insisted that he was not actually involved in the crime. She
also claimed that she lied, at Sergeant Woods' direction, when she described "John" as wearing a
bandana over his face during the robbery. She contended that any admissions she made as
implicating her in the robbery were false. She basically insisted that because the officers were not
listening to her, she "just made up something to tell them. I just told them what they wanted to hear."
The defendant, for the most part, attributed to Sergeant Woods the information she had provided in
her statement.

        In this appeal, the defendant asserts that the evidence was insufficient to support the
convictions for conspiracy to commit aggravated robbery, aggravated robbery, and aggravated
assault. She contends that because her convictions are based "primarily" upon her confession to
police and because the remainder of the evidence was "quite inconsistent," the evidence was
insufficient to support the convictions.

         On appeal, of course, the state is entitled to the strongest legitimate view of the evidence and
all reasonable inferences which might be drawn therefrom. State v. Cabbage, 571 S.W.2d 832, 835
(Tenn. 1978). The credibility of the witnesses, the weight to be given their testimony, and the
reconciliation of conflicts in the proof are matters entrusted to the jury as the trier of fact. Byrge v.
State, 575 S.W.2d 292, 295 (Tenn. Crim. App. 1978). When the sufficiency of the evidence is
challenged, the relevant question is whether, after reviewing the evidence in the light most favorable
to the state, any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt. Tenn. R. App. P. 13(e); State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983).
Because a verdict of guilt against a defendant removes the presumption of innocence and raises a
presumption of guilt, the convicted criminal defendant bears the burden of showing that the evidence
was legally insufficient to sustain a guilty verdict. State v. Evans, 838 S.W.2d 185, 191 (Tenn.
1992).

       The inchoate offense of conspiracy is defined in Tennessee Code Annotated section
39-12-103 as follows:




                                                  -5-
                (a) The offense of conspiracy is committed if two (2) or more people, each
        having the culpable mental state required for the offense which is the object of the
        conspiracy and each acting for the purpose of promoting or facilitating commission
        of an offense, agree that one (1) or more of them will engage in conduct which
        constitutes such offense.

Tenn. Code Ann. § 39-12-103(a) (2003).

        To obtain a conviction for aggravated robbery, the state must prove that the defendant
committed a robbery "with a deadly weapon or by display of any article used or fashioned to lead
the victim to reasonably believe it to be a deadly weapon." Tenn. Code Ann. § 39-13-402(a)(1)
(2003). Robbery is defined as "the intentional or knowing theft of property from the person of
another by violence or putting the person in fear." Tenn. Code Ann. § 39-13-401(a) (2003). One
commits an aggravated assault by intentionally or knowingly causing another reasonable fear of
imminent bodily injury by the use or display of a deadly weapon. Tenn. Code Ann. §
39-13-102(a)(1)(B) (2003).

        The defendant was convicted of aggravated robbery and aggravated assault under a theory
of criminal responsibility. In State v. Maxey, 898 S.W.2d 756, 757 (Tenn. Crim. App. 1994), this
court held that the statute attaching criminal liability for the conduct of another requires the culpable
mental state of intent. Knowing, reckless, and negligent mental states are insufficient. Id. For the
evidence to be sufficient to sustain a conviction under the criminal responsibility for the conduct of
another statute, there must be proof that the defendant intended, as defined in Tennessee Code
Annotated section 39-11-302(a), to promote or assist the commission of the offense, or to benefit
in the proceeds or results of the offense. Tenn. Code Ann. § 39-11-402(2). In addition, there must
be proof that the defendant solicited, directed, aided, or attempted to aid another to commit the
offense. Id.

        In our view, the defendant's confession established all of the elements of the offenses. A
defendant, however, cannot be convicted solely upon the evidence of his inculpatory statement. See
Ashby v. State, 139 S.W. 872, 875 (1911). Under our law, the "corpus delicti [of the crime] cannot
be established by a confession alone." Taylor v. State, 479 S.W.2d 659, 662 (Tenn. Crim. App.
1982). A confession may sustain a conviction when "there is other evidence to show the commission
of the crime by someone." State v. Stapleton, 638 S.W.2d 850, 854 (Tenn. Crim. App. 1982). The
slightest corroborating evidence of the confession is sufficient, however. See State v. Ervin, 731
S.W.2d 70, 72 (Tenn. Crim. App. 1986). Furthermore, while a confession may be corroborated by
independent proof, the corroborating evidence need not connect the defendant with the crime.
Buckingham v. State, 540 S.W.2d 660, 663 (Tenn. Crim. App. 1976). Similarly, the corroborating
evidence necessary to support the corpus delicti need not be sufficient, in and of itself, to support the
conviction, but need only provide "the essential facts . . . to justify a jury inference of their truth."
Opper v. United States, 348 U.S. 84, 93 (1954).




                                                  -6-
         Here, the defendant told police that she planned the robbery with "John" and "Kevin," met
them and "Larry" at a nearby Wal-Mart, and drove to the McDonald's. She stated that on the night
of the robbery, she was in "Larry's" white Dodge truck when "John" and "Kevin" got out of the truck,
went into the restaurant, and committed the robbery. She admitted that she was to receive some of
the robbery proceeds and explained that her participation in the robbery was motivated by her
displeasure with her hourly wage. There is direct evidence to support the defendant's confession.
Ms. Walton testified that two men entered the restaurant around 9:00 p.m. and took money from the
cash registers and safe. She identified "John" from a photographic line-up as the man who jumped
onto the front counter and ordered her to the floor. The man she identified was the same man that
the defendant identified as "John" from a separate photographic line-up. Ms. King saw the defendant
enter into the parking lot just before the driver of the white truck did and then saw the defendant get
into the truck. According to Ms. King, the man who pointed a gun at her and took money from her
register returned to the white truck occupied by the defendant. Ms. Felix observed a woman get into
a Dodge truck, saw three men enter the McDonald's, and recalled that one man jumped on the
counter.

        In our view, this corroboration of the confession is sufficient to sustain convictions for
conspiracy to commit aggravated robbery, aggravated robbery, and aggravated assault. It is also our
view that the evidence, independent of the defendant's confession, was sufficient to support the
convictions. With regard to the conspiracy charge, this court has previously noted that an "unlawful
confederation may be established by circumstantial evidence and the conduct of the parties in the
execution of the criminal enterprise." Randolph v. State, 570 S.W.2d 869, 871 (Tenn. Crim. App.
1978); see State v. Carter, 121 S.W.3d 579, 589-90 (Tenn. 2003). The verdict resolved the conflicts
in the testimony in favor of the state. See State v. Summerall, 926 S.W.2d 272, 275 (Tenn. Crim.
App. 1995).

       Accordingly, the judgments of the trial court are affirmed.




                                                       ___________________________________
                                                       GARY R. WADE, PRESIDING JUDGE




                                                 -7-